                 Case 20-12456-JTD                Doc 1050         Filed 02/03/21           Page 1 of 15




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 896, 900-902


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 21, 2021 I caused to be served the:

      a. “Order (I) Further Enlarging the Period within which the Debtors May Remove Actions
         and (II) Granting Related Relief,” dated January 20, 2021 [Docket No. 896], (the “Order
         Enlarge Motion”),

      b. “Debtors’ Reply to Objection of the United States Trustee to Debtors’ Motion for an
         Order (I) Approving Key Employee Incentive Plan for Senior Leadership Employees; (II)
1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
                 Case 20-12456-JTD        Doc 1050      Filed 02/03/21     Page 2 of 15




           Approving Key Employee Retention Plan for Participating Non-Insider Employees; and
           (III) Granting Related Relief,” dated January 21, 2021 [Docket No. 900], (the “Reply to
           Objection”),

        c. “Debtors’ Motion for Leave to File Late Reply to Objection of the United States Trustee
           to Debtors’ Motion for an Order (I) Approving Key Employee Incentive Plan for Senior
           Leadership Employees; (II) Approving Key Employee Retention Plan for Participating
           Non-Insider Employees; and (III) Granting Related Relief,” dated January 21, 2021
           [Docket No. 901], (the “Motion for Leave”), and

        d. “Amended Notice of Agenda of Matters Scheduled for Hearing on January 22, 2021 at
           1:00 p.m. (Prevailing Eastern Time) Before the Honorable John T. Dorsey,” dated
           January 21, 2021 [Docket No. 902], (the “Amended Agenda”),

by causing true and correct copies of the:

   i.      Order Enlarge Motion, Reply to Objection, and Motion for Leave to be enclosed in
           separate postage pre-paid envelopes and delivered via first class mail to those parties
           listed on the annexed Exhibit A,

  ii.      Amended Agenda to be enclosed in separate postage pre-paid envelopes and delivered
           via overnight mail to those parties listed on the annexed Exhibit A,

 iii.      Order Enlarge Motion to be delivered via electronic mail to those parties listed on the
           annexed Exhibit B,

 iv.       Order Enlarge Motion to be delivered via electronic mail to: amk@kashishianlaw.com,

  v.       Reply to Objection, Motion for Leave, and Amended Agenda to be delivered via
           electronic mail to those parties listed on the annexed Exhibit C, and

 vi.       Amended Agenda to be delivered via electronic mail to those parties listed on the
           annexed Exhibit D.

                                                                      /s/ Angharad Bowdler
                                                                      Angharad Bowdler

 Sworn to before me this
 25th day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 1050   Filed 02/03/21   Page 3 of 15




                     Exhibit A
                                                RUBY TUESDAY
                       Case 20-12456-JTD       DocService
                                                   1050 List
                                                          Filed 02/03/21       Page 4 of 15

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 1050   Filed 02/03/21   Page 5 of 15




                      Exhibit B
        Case 20-12456-JTD        Doc 1050        Filed 02/03/21       Page 6 of 15
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                    EMAIL ADDRESS
ABRAMS & BAYLISS LLP                    SEAMAN@ABRAMSBAYLISS.COM;
                                        CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                     JOHN.ROGERSON@ARLAW.COM;
                                        JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.                    GTAYLOR@ASHBYGEDDES.COM;
                                        KEARLE@ASHBYGEDDES.COM;
BALLARD SPAHR LLP                       HEILMANL@BALLARDSPAHR.COM;
                                        ROGLENL@BALLARDSPAHR.COM;
                                        GANZC@BALLARDSPAHR.COM;
                                        ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                        SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN &          KCAPUZZI@BENESCHLAW.COM;
ARONOFF LLP                             JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL               SCHRISTIANSON@BUCHALTER.COM;
CORPORATION
CAFARO MANAGEMENT COMPANY        LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP DESGROSS@CHIPMANBROWN.COM;
                                 BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                 DDEAN@COLESCHOTZ.COM;
                                 JALBERTO@COLESCHOTZ.COM; AROTH-
                                 MOORE@COLESCHOTZ.COM;
CONNOLLY GALLAGHER LLP           CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                 LHATFIELD@CONNOLLYGALLAGHER.COM;
                                 JWISLER@CONNOLLYGALLAGHER.COM;
                                 KCONLAN@CONNOLLYGALLAGHER.COM;
                                 KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA      STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC               MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE      DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY          STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP GLORIOSO.ALESSANDRA@DORSEY.COM;
                                 SCHNABEL.ERIC@DORSEY.COM;
                                 SEIM.NATHAN@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH        FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
COUNTY TAX COLLECTOR
FONVIELLE LEWIS MESSER &         ALLEN@WRONGFULLYINJURED.COM
MCCONNAUGHHAY
GARNER & CONNER, PLLC            CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                     HCOHEN@GIBBONSLAW.COM;
                                 RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA           GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC             THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                 GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                  AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                   DCKERRICK@DKHOGAN.COM;




                                        Page 1 of 3
        Case 20-12456-JTD      Doc 1050        Filed 02/03/21       Page 7 of 15
                     RTI HOLDING COMPANY, LLC - Case No. 20-12456
                            Electronic Mail Master Service List




HOLIFIELD & JANICH, PLLC       AHOLIFIELD@HOLIFIELDLAW.COM;
                               KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC MBOGDANOWICZ@HOWARDANDHOWARD.COM;

HUNTON & WILLIAMS LLP             GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE   HEATHER.CROCKETT@ATG.IN.GOV;
                                  AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                    JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.          MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.              JEFFREY@JENSENBAGNATOLAW.COM;
                                  JEFFREYCARBINO@GMAIL.COM;
KELLEY DRYE & WARREN LLP          KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.
                                  COM; RLEHANE@KELLEYDRYE.COM;
                                  SWILSON@KELLEYDRYE.COM;
                                  MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG RLEMISCH@KLEHR.COM;
LLP                               SVEGHTE@KLEHR.COM;
                                  CBRENNAN@KLEHR.COM;
KLEIN LLC                         KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.       SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL AROGOFF@KRAMERLEVIN.COM;
LLP                               RSCHMIDT@KRAMERLEVIN.COM;
                                  JSHARRET@KRAMERLEVIN.COM;
                                  JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC            KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN,   SKAUFMAN@SKAUFMANLAW.COM;
MANIER & HEROD, P.C.              MCOLLINS@MANIERHEROD.COM;
                                  RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER         MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC          JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                  MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP            KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY &      DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                    JBERNSTEIN@MDMC-LAW.COM;
                                  GBRESSLER@MDMC-LAW.COM;
                                  MMORANO@MDMC-LAW.COM
MCGUIREWOODS                      SVAUGHN@MCGUIREWOODS.COM;
                                  SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                  MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE    DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and        RMERSKY@MONLAW.COM;
HOCHMAN, P.A.
MORRIS, NICHOLS, ARSHT & TUNNELL  DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER          KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL -      CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                      CRMOMJIAN@ATTORNEYGENERAL.GOV;




                                      Page 2 of 3
       Case 20-12456-JTD      Doc 1050        Filed 02/03/21        Page 8 of 15
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                           Electronic Mail Master Service List




OFFICE OF THE ATTORNEY GENERAL -     AGBANKDELAWARE@AG.TN.GOV;
TENNESSE
OFFICE OF THE ATTORNEY GENERAL -     ABIGAIL.RYAN@OAG.TEXAS.GOV;
TEXAS                                JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES          LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP    JO'NEILL@PSZJLAW.COM
PASCO COUNTY, FLORIDA ON BEHALF      asalzano@pascocountyfl.net;tosipov@pascocountyfl.net
OF BOARD OF COUNTY
PAUL HASTING LLP                     JUSTINRAWLINS@PAULHASTINGS.COM;
                                     AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY             MORGAN.COURTNEY@PBGC.GOV;
CORPORATION                          EFILE@PBGC.GOV; HARRIS.MELISSA@PBGC.GOV;

POLSINELLI PC                        CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP           ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP      MONIQUE.DISABATINO@SAUL.COM;
                                    LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP     CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                    SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE             BANKRUPTCYNOTICESCHR@SEC.GOV;
COMMISSION                          NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                   WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON,      MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                RTUCKER@SIMON.COM;
SMTD LAW LLP                        RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC              MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC            ROSNER@TEAMROSNER.COM;
                                    GIBSON@TEAMROSNER.COM;
                                    LIU@TEAMROSNER.COM;
TROUTMAN PEPPER HAMILTON            MARCY.SMITH@TROUTMAN.COM;
SANDERS LLP                         MATTHEW.BROOKS@TROUTMAN.COM;
                                    GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                    BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                 JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT &            BANKFILINGS@YCST.COM;
TAYLOR, LLP                         MNEIBURG@YCST.COM;
                                    JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                 GREGORY.BASER@ZIONSBANCORP.COM;




                                     Page 3 of 3
Case 20-12456-JTD   Doc 1050   Filed 02/03/21   Page 9 of 15




                     Exhibit C
       Case 20-12456-JTD         Doc 1050       Filed 02/03/21    Page 10 of 15
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                     EMAIL ADDRESS
ABRAMS & BAYLISS LLP                     SEAMAN@ABRAMSBAYLISS.COM;
                                         CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                      JOHN.ROGERSON@ARLAW.COM;
                                         JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.                     GTAYLOR@ASHBYGEDDES.COM;
                                         KEARLE@ASHBYGEDDES.COM;
BALLARD SPAHR LLP                        HEILMANL@BALLARDSPAHR.COM;
                                         ROGLENL@BALLARDSPAHR.COM;
                                         GANZC@BALLARDSPAHR.COM;
                                         ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                         SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN &           KCAPUZZI@BENESCHLAW.COM;
ARONOFF LLP                              JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL                SCHRISTIANSON@BUCHALTER.COM;
CORPORATION
CAFARO MANAGEMENT COMPANY        LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP DESGROSS@CHIPMANBROWN.COM;
                                 BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
LLP
COLE SCHOTZ P.C.                 DDEAN@COLESCHOTZ.COM;
                                 JALBERTO@COLESCHOTZ.COM; AROTH-
                                 MOORE@COLESCHOTZ.COM;
CONNOLLY GALLAGHER LLP           CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                 LHATFIELD@CONNOLLYGALLAGHER.COM;
                                 JWISLER@CONNOLLYGALLAGHER.COM;
                                 KCONLAN@CONNOLLYGALLAGHER.COM;
                                 KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA      STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC               MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE      DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY          STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP GLORIOSO.ALESSANDRA@DORSEY.COM;
                                 SCHNABEL.ERIC@DORSEY.COM;
                                 SEIM.NATHAN@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH        FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
COUNTY TAX COLLECTOR
FONVIELLE LEWIS MESSER &         ALLEN@WRONGFULLYINJURED.COM
MCCONNAUGHHAY
GARNER & CONNER, PLLC            CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                     HCOHEN@GIBBONSLAW.COM;
                                 RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA           GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC             THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                 GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                  AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                   DCKERRICK@DKHOGAN.COM;




                                        Page 1 of 4
       Case 20-12456-JTD       Doc 1050       Filed 02/03/21    Page 11 of 15
                     RTI HOLDING COMPANY, LLC - Case No. 20-12456
                            Electronic Mail Master Service List




HOLIFIELD & JANICH, PLLC          AHOLIFIELD@HOLIFIELDLAW.COM;
                                  KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC MBOGDANOWICZ@HOWARDANDHOWARD.CO
                                  M;
HUNTON & WILLIAMS LLP             GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE HEATHER.CROCKETT@ATG.IN.GOV;
                                  AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                    JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.          MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.              JEFFREY@JENSENBAGNATOLAW.COM;
                                  JEFFREYCARBINO@GMAIL.COM;
KASHISHIAN LAW LLC                AMK@KASHISHIANLAW.COM;
KELLEY DRYE & WARREN LLP          KDWBANKRUPTCYDEPARTMENT@KELLEYDRY
                                  E.COM; RLEHANE@KELLEYDRYE.COM;
                                  SWILSON@KELLEYDRYE.COM;
                                  MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG RLEMISCH@KLEHR.COM;
LLP                               SVEGHTE@KLEHR.COM;
                                  CBRENNAN@KLEHR.COM;
KLEIN LLC                         KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.       SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL AROGOFF@KRAMERLEVIN.COM;
LLP                               RSCHMIDT@KRAMERLEVIN.COM;
                                  JSHARRET@KRAMERLEVIN.COM;
                                  JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC            KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN,   SKAUFMAN@SKAUFMANLAW.COM;
LLC
MANIER & HEROD, P.C.              MCOLLINS@MANIERHEROD.COM;
                                  RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER         MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC          JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                  MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP            KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, TLEDAY@MVBALAW.COM;
P.C.
MCELROY, DEUTSCH, MULVANEY &      DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                    JBERNSTEIN@MDMC-LAW.COM;
                                  GBRESSLER@MDMC-LAW.COM;
                                  MMORANO@MDMC-LAW.COM
MCGUIREWOODS                      SVAUGHN@MCGUIREWOODS.COM;
                                  SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                  MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE    DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and        RMERSKY@MONLAW.COM;
HOCHMAN, P.A.




                                      Page 2 of 4
      Case 20-12456-JTD       Doc 1050       Filed 02/03/21    Page 12 of 15
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                           Electronic Mail Master Service List




MORRIS, NICHOLS, ARSHT & TUNNELL      DABBOTT@MNAT.COM;
LLP
OAKLAND COUNTY TREASURER              KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL -          CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                          CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL -      AGBANKDELAWARE@AG.TN.GOV;
TENNESSE
OFFICE OF THE ATTORNEY GENERAL -      ABIGAIL.RYAN@OAG.TEXAS.GOV;
TEXAS                                 JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES           LINDA.RICHENDERFER@USDOJ.GOV;
TRUSTEE
PACHULSKI STANG ZIEHL & JONES LLP     JO'NEILL@PSZJLAW.COM
PASCO COUNTY, FLORIDA ON BEHALF       ASALZANO@PASCOCOUNTYFL.NET;
OF BOARD OF COUNTY                    TOSIPOV@PASCOCOUNTYFL.NET
COMMISSIONERS
PAUL HASTING LLP                      JUSTINRAWLINS@PAULHASTINGS.COM;
                                      AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY              MORGAN.COURTNEY@PBGC.GOV;
CORPORATION                           EFILE@PBGC.GOV;
                                      HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                         CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP           ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP      MONIQUE.DISABATINO@SAUL.COM;
                                    LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP     CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                    SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE             BANKRUPTCYNOTICESCHR@SEC.GOV;
COMMISSION                          NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                   WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON,      MABELOW@SRVHLAW.COM;
PLC
SIMON PROPERTY GROUP                RTUCKER@SIMON.COM;
SMTD LAW LLP                        RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, DPEREIRA@STRADLEY.COM
LLP
SULLIVAN · HAZELTINE · ALLINSON LLC ZALLINSON@SHA-LLC.COM;

TCW DIRECT LENDING LLC                MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC              ROSNER@TEAMROSNER.COM;
                                      GIBSON@TEAMROSNER.COM;
                                      LIU@TEAMROSNER.COM;
TROUTMAN PEPPER HAMILTON              MARCY.SMITH@TROUTMAN.COM;
SANDERS LLP                           MATTHEW.BROOKS@TROUTMAN.COM;
                                      GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                      BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY      RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                  RIRELAND@WATKINSEAGER.COM;




                                     Page 3 of 4
      Case 20-12456-JTD     Doc 1050       Filed 02/03/21    Page 13 of 15
                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                         Electronic Mail Master Service List




WEIR & PARTNERS LLP                 JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT &            BANKFILINGS@YCST.COM;
TAYLOR, LLP                         MNEIBURG@YCST.COM;
                                    JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                 GREGORY.BASER@ZIONSBANCORP.COM;




                                   Page 4 of 4
Case 20-12456-JTD   Doc 1050   Filed 02/03/21   Page 14 of 15




                     Exhibit D
     Case 20-12456-JTD   Doc 1050    Filed 02/03/21   Page 15 of 15
            RTI HOLDING COMPANY, LLC - Case No. 20-12456
                      Electronic Mail Service List




Email Address
SUMMERALL@WGFLLAW.COM
SHUMISTON@MCCARTER.COM
RONDRESCHER@DRESCHERLAW.COM




                             Page 1 of 1
